Citation Nr: 1102303	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cerebrovascular accident 
(CVA), status post right vertebral stent, to include as secondary 
to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for CVA, status post right 
vertebral stent.

In November 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

Competent medical evidence of record reflects that the Veteran 
has residuals of a CVA, status post right vertebral stent, which 
is shown to be related to his service-connected type II diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for CVA, status 
post right vertebral stent, have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).
Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and brain hemorrhage or brain thrombosis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010). Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims that he is entitled to service connection for 
a CVA, status post right vertebral stent, because it is due to 
his service-connected type II diabetes mellitus.  A review of the 
claims file shows that the Veteran is service-connected for the 
latter disability.

Turning to the evidence, VA treatment records reveal that the 
Veteran sustained a stroke/transient ischemic attack (TIA) in 
June 2007.  He was treated and discharged from the hospital in 
July 2007, but returned later that month when his symptoms 
returned.  At that time the Veteran was evaluated and VA arranged 
for him to have a consultation with a private neurologist for 
evaluation of right vertebral artery stenosis with recent right 
medullary stroke and recurrent symptoms.  

Treatment records from that private neurologist indicate that the 
Veteran underwent a right vertebral artery stent.  The 
neurologist indicated in December 2007 that the atherosclerotic 
occlusive disease is well known to be associated with diabetes, 
and this constitutes one of the major risk factors for his stroke 
and vertebral artery disease.

The Veteran was provided with a VA examination in February 2008, 
during which the claims file was reviewed.  The examiner reported 
that there was a history of hospitalization or surgery associated 
with the Veteran's diabetes, and noted the June 2007 CVA.  
Additionally, the examiner reported that the Veteran underwent a 
right vertebral artery stent in August 2007.  After a physical 
examination, the examiner noted that a possible diabetes related 
complication was the Veteran's diagnosed post right vertebral 
CVA.  However, the examiner said that this is not a complication 
of diabetes.  The rationale was that the Veteran had a TIA at the 
onset of diabetes mellitus and has multiple risk factors for CVA 
including diabetes mellitus.  The examiner also said that the 
post right vertebral CVA was not worsened or increased by the 
Veteran's diabetes.  However, later in the examination report, 
with regards to the question of whether the CVA was due to 
diabetes mellitus, the examiner opined that he could not resolve 
this issue without resort to mere speculation.  The rationale for 
this opinion was that diabetes mellitus is one of several risk 
factors for CVA.  There is no way to say which was responsible in 
this case.  The Veteran did have a TIA back at the onset of 
diabetes mellitus which is an early warning of CVA, so this would 
indicate that he already had changes in arteries to the brain 
even then.

In support of his claim, the Veteran submitted a March 2008 
statement from a VA physician.  She stated that after reviewing 
the history and treatment records and upon examination of the 
Veteran, it is her considered professional opinion that the 
Veteran's diagnosis of CVA is more likely than not secondary to 
his type II diabetes mellitus.  She remarked that type II 
diabetes patients are at a higher risk for CVA incidents.

After a review of the evidence of record and resolving all doubt 
in the Veteran's favor, the Board has determined that the Veteran 
is entitled to service connection for CVA, status post right 
vertebral stent, as secondary to his service-connected type II 
diabetes mellitus.  The evidence shows that the Veteran did 
sustain a CVA, which is more likely than not related to his 
service-connected type II diabetes mellitus.  While the February 
2008 VA examiner said that he could not resolve this issue 
without resort to mere speculation, he did state that diabetes 
mellitus is one of several risk factors for CVA.  Additionally, 
the Veteran's private neurologist, to whom the Veteran had been 
referred by VA, indicated in December 2007 that the 
atherosclerotic occlusive disease is well known to be associated 
with diabetes, and this constitutes one of the major risk factors 
for the Veteran's stroke and vertebral artery disease.  Moreover, 
the VA physician opined in March 2008 that the Veteran's 
diagnosis of CVA is more likely than not secondary to his type II 
diabetes mellitus.  She likewise said that type II diabetes 
patients are at a higher risk for CVA incidents.  Therefore, the 
Board finds that the medical nexus evidence of record 
sufficiently establishes a connection between the service-
connected type II diabetes mellitus and the CVA, status post 
right vertebral stent.

Thus, after resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant of 
service connection for a CVA, status post right vertebral stent.



ORDER

Entitlement to service connection for a CVA, status post right 
vertebral stent, is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


